143 F.3d 920
UNITED STATES of America, Plaintiff-Appellee,v.Edgar CASTRO, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Susana GOMEZ, Defendant-Appellant.
Nos. 96-40687, 96-40694.
United States Court of Appeals,Fifth Circuit.
June 10, 1998.

Keith Fredrick Giblin, Beaumont, TX, for United States.
Jonathan Lewis Munier, Law Offices of Jonathan Munier, Houston, TX, for Castro.
George A. Scharmen, II, San Antonio, TX, for Castro and Gomez.
Terry G. Collins, Houston, TX, for Gomez.
Appeals from the United States District Court for the Eastern District of Texas;  Howell Cobb, Judge.
Before POLITZ, Chief Judge, and KING, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

ON SUGGESTION FOR REHEARING EN BANC

1
(Opinion November 19, 1997, 5 Cir., 1997, 129 F.3d 752)

BY THE COURT:

2
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


3
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.